                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DNISION
                                 No. 5:1T-CV-00362-D

SIEARA ALEXANDER,                              )
                                               )
                       Plaintiff,              )
                                               )
                       v.                      )           ORDERFORPAYMENTOF
                                               )      ATTORNEY FEES AND COSTS UNDER
                                               )      THE EQUAL ACCESS TO JUSTICE ACT
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner of Social Security,        )
                                               )
                       Defendant.              )
--------------------------- )
       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $4,310.00 in attorney's fees, in full satisfaction of any and all daims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. Plaintiffwill also be reimbursed $400.00 in costs

for the filing fees from the Treasury Judgment Fund. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff's counsel, Vaughn

S. Clauson, and mailed to his office at P.O. Box 110205, Durham, North Carolina 27709, in

accordance with Plaintiff's assignment to her attorney of her right to payment of attorney's fees

under the Equal Access to Justice Act.


        SO ORDERED. This~ day of October 2018.
